Osbaldo A. Saenz Sr. and
                                                                   Maria Estela G. Saenz Trust
                                                                      through their Trustee



                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 9, 2014

                                     No. 04-14-00033-CV

                                    Osbaldo A. SAENZ Jr.,
                                          Appellant

                                               v.

   Osbaldo A. SAENZ Sr. and Maria Estela G. Saenz Trust through their Trustee Esther A.S.
         Salmon, Estela Tijerina, and the Estate of Alfredo Garza Tijerina, Deceased,
                                          Appellees

                  From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-11-242
                         Honorable Ana Lisa Garza, Judge Presiding

                                        ORDER
       Appellant’s reply brief is due on September 18, 2014. See TEX. R. APP. P. 38.6(c). On
September 8, 2014, Appellant filed an opposed first motion for an extension of time to file the
reply brief. Appellant’s motion does not state how much additional time he is requesting. We
construe his motion as a request for an additional ten days to file the reply brief.
        Appellant’s motion is GRANTED. Appellant’s reply brief must be filed in this court no
later than September 29, 2014. See id. R. 38.6(d). NO FURTHER EXTENSIONS OF TIME
TO FILE THE REPLY BRIEF WILL BE GRANTED.
       Appellant’s reply brief may address any matter in Appellees’ brief. Id. R. 38.3. The
reply brief must provide “a clear and concise argument for the contentions made, with
appropriate citations to authorities.” Id. R. 38.1(i); cf. Canton-Carter v. Baylor Coll. of Med.,
271 S.W.3d 928, 931 (Tex. App.—Houston [14th Dist.] 2008, no pet.).
       We caution Appellant that this court may consider and decide this appeal before
Appellant files his reply brief. See TEX. R. APP. P. 38.3.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court